Name: Commission Regulation (EEC) No 379/89 of 15 February 1989 amending Regulations (EEC) No 584/75 and (EEC) No 3197/73 laying down detailed rules for the application of the system of tendering for export refunds and levies in the rice sector
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  plant product
 Date Published: nan

 Avis juridique important|31989R0379Commission Regulation (EEC) No 379/89 of 15 February 1989 amending Regulations (EEC) No 584/75 and (EEC) No 3197/73 laying down detailed rules for the application of the system of tendering for export refunds and levies in the rice sector Official Journal L 044 , 16/02/1989 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 28 P. 0141 Swedish special edition: Chapter 3 Volume 28 P. 0141 *****COMMISSION REGULATION (EEC) No 379/89 of 15 February 1989 amending Regulations (EEC) No 584/75 and (EEC) No 3197/73 laying down detailed rules for the application of the system of tendering for export refunds and levies in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431/76 of 21 June 1976 laying down general rules for granting export refunds for rice and criteria for fixing the amount of such refunds (1) and in particular Article 4 (2) thereof, Having regard to Council Regulation (EEC) No 1432/76 of 21 June 1976 laying down general rules to be applied in the event of the rice sector being disturbed (2), and in particular Article 4 (1) thereof, Whereas the detailed rules for the application of the tendering procedure were laid down, in respect of the export refund, by Commission Regulation (EEC) No 584/75 (3), as amended by Regulation (EEC) No 3491/80 (4), and in respect of the export levy, by Commission Regulation (EEC) No 3197/73 (5), as amended by Regulation (EEC) No 583/75 (6); Whereas it should be provided that the tenders be proposed in ecus and not in the currency of the Member State to which tenders are addressed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Article 2 (2) (d) of Regulation (EEC) No 584/75 is replaced by the following: '(d) the amount of the export refund proposed per tonne in ecus'. 2. Article 2 (2) (d) of Regulation (EEC) No 3197/73 is replaced by the following: '(d) the amount of the export levy proposed per tonne in ecus.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 166, 25. 6. 1976, p. 36. (2) OJ No L 166, 25. 6. 1976, p. 39. (3) OJ No L 61, 7. 3. 1975, p. 25. (4) OJ No L 365, 31. 12. 1980, p. 15. (5) OJ No L 326, 27. 11. 1973, p. 10. (6) OJ No L 61, 7. 3. 1975, p. 24.